 



EXHIBIT 10.1
Amended
September 11, 2006
Hartville Group, Inc.
2006 Stock Option Plan
(as adopted on February 10, 2006)
     1. PURPOSE AND DEFINITIONS. The purpose of this Plan is to provide
incentives to attract retain and motivate eligible persons whose present and
potential contributions are important to the success of the Company, its Parent
and Subsidiaries, by offering them an opportunity to participate in the
Company’s future performance through awards of Options. Capitalized terms not
defined in the text are defined in Section 22 hereof.
     2. SHARES SUBJECT TO THE PLAN. Subject to Section 16 hereof, the total
number of Shares reserved and available for grant and issuance pursuant to this
Plan will be 20,000,000 Shares. All such shares are eligible to be issued as
Options, as determined by the Committee or the Board. Subject to Section 16
hereof, Shares that are subject to issuance upon exercise of an Option but cease
to be subject to such Option for any reason other than exercise of such Option
will be available for grant and issuance in connection with future Options under
this Plan. At all times the Company will reserve and keep available a sufficient
number of Shares as will be required to satisfy the requirements of all
outstanding Options granted under this Plan. The Shares that may be issued under
the Plan may be authorized but unissued Shares or issued Shares reacquired by
the Company, including without limitation Shares purchased on the open market,
and held as treasury shares.
     3. ELIGIBILITY. Options may be granted to employees, officers, directors or
consultants (provided such consultants render bona fide services). A person may
be granted more than one Option under this Plan.
     4. ADMINISTRATION.
          4.1 Committee Authority. This Plan will be administered by the
Committee. Subject to the general purposes, terms and conditions of this Plan,
and to the direction of the Board, the Committee has full power to implement and
carry out this Plan. Without limitation, the Committee has the authority to:
          (a) construe and interpret this Plan, any Stock Option Agreement or
Exercise Agreement (each as defined in Section 5 hereof) and any other agreement
or document executed pursuant to this Plan;
          (b) prescribe, amend and rescind rules and regulations relating to
this Plan;
          (c) select persons to receive Options;
          (d) determine the form and terms of Options;

4



--------------------------------------------------------------------------------



 



          (e) determine the number of Shares or other consideration subject to
Options;
          (f) determine whether Options will be granted singly, in combination
with, in tandem with, in replacement of, or as alternatives to, any Options
granted under this Plan or any awards under any other incentive or compensation
plan of the Company or any Parent or Subsidiary of the Company;
          (g) grant waivers of Plan or Option conditions;
          (h) determine the vesting and exercisability of Options;
          (i) correct any defect, supply any omission, or reconcile any
inconsistency in this Plan, any Option or any Stock Option Agreement or Exercise
Agreement (each as defined in Section 5 hereof);
          (j) extend the period in which a Participant may exercise a vested
Option following a Termination;
          (k) determine whether an Option has been earned; and
          (l) make all other determinations necessary or advisable for the
administration of this Plan.
          Other provisions of the Plan notwithstanding, the Board shall perform
the functions of the Committee for purposes of granting awards to directors who
serve on the Committee, and the Board may perform any function of the Committee
under the Plan for any other purpose, including without limitation for the
purpose of ensuring that transactions under the Plan by Participants who are
then subject to Section 16 of the Exchange Act, as amended, in respect of the
Company are exempt under Rule 16b-3. In any case in which the Board is
performing a function of the Committee under the Plan, each reference to the
Committee herein shall be deemed to refer to the Board, except where the context
otherwise requires.
          4.2 Committee Discretion. Any determination made by the Committee with
respect to any Option will be made in its sole discretion at the time of grant
of the Option or, unless in contravention of any express term of this Plan or
Option, and subject to Section 5.8 hereof, at any later time, and such
determination will be final and binding on the Company and on all persons having
an interest in any Option under this Plan. The Committee may delegate to one or
more officers of the Company the authority to grant Options under this Plan;
provided that such officer cannot grant options to himself or herself, can only
grant options to subordinate employees and provided, further, that such
delegation is limited to a specific number of shares to be granted at a
specified option price and subject to a vesting schedule approved by the
Committee.
     5. OPTIONS. The Committee may grant Options to eligible persons as set
forth in Section 3 and will determine the number of Shares subject to the
Option, the Exercise Price of the Option, the period during which the Option may
be exercised, and all other terms and conditions of the Option, subject to the
following:
          5.1 Form of Option Grant. Each Option granted under this Plan will be
evidenced by an Agreement (“STOCK OPTION AGREEMENT”) which will be in such form
and contain

5



--------------------------------------------------------------------------------



 



such provisions (which need not be the same for each Participant) as the
Committee may from time to time approve, and which will comply with and be
subject to the terms and conditions of this Plan.
          5.2 Date of Grant. The date of grant of an Option will be the date on
which the Committee makes the determination to grant such Option (or the date
that an officer with delegated authority makes the determination to grant such
Option), unless otherwise specified by the Committee. The Stock Option Agreement
and a copy of this Plan will be delivered to the Participant within a reasonable
time after the granting of the Option.
          5.3 Exercise Period. Options may be exercisable on such vesting or
other schedule within the times or upon the events determined by the Committee
as set forth in the Stock Option Agreement governing such Option; provided,
however, that no Option will be exercisable after the expiration of ten
(10) years from the date the Option is granted. The Committee may provide for
Options to become exercisable at one time or from time to time, periodically or
otherwise, in such number of Shares or percentage of Shares and based on such
criteria as the Committee determines.
          5.4 Exercise Price. The Exercise Price of an Option will be determined
by the Committee when the Option is granted and may not be less than the Fair
Market Value on the date of grant. Payment for the Shares purchased must be made
in accordance with Section 6 hereof.
          5.5 Method of Exercise. Options may be exercised only by delivery to
the Company of a written stock option exercise agreement (the “EXERCISE
AGREEMENT”) in a form approved by the Committee (which need not be the same for
each Participant), stating the number of Shares being purchased, the
restrictions imposed on the Shares purchased under such Exercise Agreement, if
any, and such representations and agreements regarding Participant’s investment
intent and access to information and other matters, if any, as may be required
or desirable by the Company to comply with applicable securities laws, together
with payment in full of the Exercise Price, and any applicable taxes, for the
number of Shares being purchased.
          5.6 Termination. Subject to earlier termination pursuant to Section 16
hereof and subject to the terms set forth in any Stock Option Agreement approved
by the Committee, exercise of an Option will always be subject to the following:
(a) If a Participant who is an employee, officer, director or consultant to the
Company or a Parent or Subsidiary of the Company is Terminated for any reason
other than death, Disability or Cause, then the Participant may exercise such
Participant’s Options, only to the extent that such Options are vested and
exercisable on the Termination Date and such Options must be exercised by the
Participant, if at all, within three (3) months after the Termination Date, but
in any event, no later than the expiration date of the Options.
(b) If a Participant who is an employee, officer, director or consultant to the
Company or a Parent or Subsidiary of the Company is Terminated because of the
Participant’s death or Disability (or the Participant dies within three
(3) months after Participant’s Termination other than for Cause), then the
Participant may exercise such Participant’s Options, only to the extent that
such Options are vested and exercisable on the Termination Date and such Options
must be exercised by Participant (or Participant’s legal representative or
authorized assignee), if at all, within twelve (12) months after the Termination
Date, but in any event no later than the expiration date of the Options.

6



--------------------------------------------------------------------------------



 



(c) If a Participant who is an employee, officer, director or consultant to the
Company or a Parent or Subsidiary of the Company is Terminated for Cause, as
determined by the Committee in its sole discretion, then the Participant’s
Options shall expire on such Participant’s Termination Date, or at such later
time and on such conditions as are determined by the Committee.
          5.7 Limitations on Exercise. The Committee may specify a reasonable
minimum number of Shares that may be purchased on exercise of an Option,
provided that such minimum number will not prevent Participant from exercising
the Option for the full number of Shares for which it is then exercisable.
          5.8 Modification, Extension or Renewal. The Committee may modify,
extend or renew outstanding Options and authorize the grant of new Options in
substitution therefor, provided that any such action may not, without the
written consent of a Participant, impair any of such Participant’s rights under
any Option previously granted. The Committee may reduce the Exercise Price of
outstanding Options without the consent of Participants affected by a written
notice to them; provided, however, that the Exercise Price may not be reduced
below the minimum Exercise Price that would be permitted under Section 5.4
hereof for Options granted on the date the action is taken to reduce the
Exercise Price.
     6. PAYMENT FOR SHARE PURCHASES.
          6.1 Payment. Payment for Shares purchased pursuant to this Plan may be
made in cash (by check) or, where expressly approved for the Participant by the
Committee and where permitted by law:
(a) by cancellation of indebtedness of the Company to the Participant;
(b) by surrender of unrestricted shares that have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which such Option will be exercised and are clear of all liens, claims,
encumbrances or security interests;
(c) by waiver of compensation due or accrued to the Participant for services
rendered;
(d) through a cashless exercise program implemented by the Company and approved
by the Committee in connection with this Plan; or
(f) by any combination of the foregoing.
     7. WITHHOLDING TAXES.
          7.1 Withholding Generally. Whenever Shares are to be issued in
satisfaction of Options granted under this Plan, the Company may require the
Participant to remit to the Company an amount sufficient to satisfy federal,
state and local withholding tax requirements prior to the delivery of any
certificate or certificates for such Shares. Whenever, under this Plan, payments
in satisfaction of Options are to be made in cash, such payment will be net of
an amount sufficient to satisfy federal, state, and local withholding tax
requirements.
          7.2 Stock Withholding. When, under applicable tax laws, the
Participant incurs tax liability in connection with the exercise or vesting of
any Option that is subject to tax withholding and the Participant is obligated
to pay the Company the amount required to be withheld, the

7



--------------------------------------------------------------------------------



 



Committee may in its sole discretion allow the Participant to satisfy the
minimum withholding tax obligation by electing to have the Company withhold from
the Shares to be issued that number of Shares having a Fair Market Value equal
to the minimum amount required to be withheld, determined on the date that the
amount of tax to be withheld is to be determined. All elections by a Participant
to have Shares withheld for this purpose will be made in accordance with the
requirements established by the Committee and be in writing in a form acceptable
to the Committee.
     8. PRIVILEGES OF STOCK OWNERSHIP. No Participant will have any of the
rights of a stockholder with respect to any Shares until the Shares are issued
to the Participant. After Shares are issued to the Participant, the Participant
will be a stockholder and have all the rights of a stockholder with respect to
such Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares.
     9. TRANSFERABILITY. Options granted under this Plan, and any interest
therein, will not be transferable or assignable by Participant, and may not be
made subject to execution, attachment or similar process, otherwise than by will
or by the laws of descent and distribution. During the lifetime of the
Participant an Option will be exercisable only by the Participant or
Participant’s legal representative and any elections with respect to an Option
may be made only by the Participant or Participant’s legal representative.
Notwithstanding the foregoing to the contrary, the Committee may, in its sole
discretion and in the manner established by the Committee, provide for the
irrevocable transfer, without payment of consideration, of any Option by a
Participant to such Participant’s spouse, children, grandchildren, nieces, or
nephews, to the trustee of any trust for the principal benefit of one or more
such persons, or to a partnership whose only partners are one or more such
persons. In the case of such a permitted transfer, the Option shall be
exercisable only by the transferee or such transferee’s legal representative.
     10. DESIGNATION OF A BENEFICIARY. A Participant may file a written
designation of a beneficiary who is to receive the Participant’s rights pursuant
to a grant of Options upon the death of the Participant. The Participant may
include his or her grant of Options in an omnibus beneficiary designation for
all benefits under the Plan. To the extent that a Participant has completed a
designation of beneficiary while employed with the Company, or serving on its
Board or as a consultant, such beneficiary shall remain in effect, to the extent
enforceable under applicable law, with respect to any grant of Options
thereunder.
          Such designation of beneficiary may be changed by the Participant at
any time by written notice. In the event of the death of a Participant and in
the absence of a beneficiary validly designated under the Plan who is living at
the time of such death, the Company shall allow the legal representative of the
Participant’s estate to exercise the grant of Options.
     11. CERTIFICATES. All certificates for Shares or other securities delivered
under this Plan will be subject to such stock transfer orders, legends and other
restrictions as the Committee may deem necessary or advisable, including
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the SEC or any stock exchange
or automated quotation system upon which the Shares may be listed or quoted.
     12. ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a
Participant’s Shares, the Committee may require the Participant to deposit all
certificates representing Shares, together with stock powers or other
instruments of transfer approved by the Committee, appropriately endorsed in
blank, with the Company or an agent designated by the Company to

8



--------------------------------------------------------------------------------



 



hold in escrow until such restrictions have lapsed or terminated, and the
Committee may cause a legend or legends referencing such restrictions to be
placed on the certificates.
     13. EXCHANGE AND BUYOUT OF OPTIONS. The Committee may, at any time or from
time to time, authorize the Company, with the consent of the respective
Participants, to issue new Options in exchange for the surrender and
cancellation of any or all outstanding Options. The Committee may at any time
buy from a Participant an Option previously granted with payment in cash, Common
Stock of the Company (including restricted stock) or other consideration, based
on such terms and conditions as the Committee and the Participant may agree.
     14. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Option will not be
effective unless such Option is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Option and also on the date of exercise or other issuance.
Notwithstanding any other provision in this Plan, the Company will have no
obligation to issue or deliver certificates for Shares under this Plan prior to
(a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable, and/or (b) compliance with any exemption,
completion of any registration or other qualification of such Shares under any
state or federal law or ruling of any governmental body that the Company
determines to be necessary or advisable. The Company will be under no obligation
to register the Shares with the SEC or to effect compliance with the exemption,
registration, qualification or listing requirements of any state securities
laws, stock exchange or automated quotation system, and the Company will have no
liability for any inability or failure to do so.
     15. NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Option granted
under this Plan will confer or be deemed to confer on any Participant any right
to continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary of the Company or limit in any way the right
of the Company or any Parent or Subsidiary of the Company to terminate
Participant’s employment or other relationship at any time, with or without
cause.
     16. CORPORATE TRANSACTIONS.
          16.1 Assumption or Replacement of Options by Successor or Acquiring
Company. In the event of (a) a dissolution or liquidation of the Company, (b) a
merger, acquisition consolidation, reorganization or other transaction or series
of related transactions in which the Company is not the surviving corporation
(other than a merger or consolidation with a wholly owned subsidiary, a
reincorporation of the Company in a different jurisdiction, or a merger,
acquisition consolidation, reorganization or other transaction or series of
related transactions in which the shares of capital stock of the Company
outstanding immediately prior to such merger, acquisition consolidation,
reorganization or other transaction or series of related transactions continue
to represent, or are converted or exchanged for shares of capital stock which
represent, immediately following such merger, acquisition consolidation,
reorganization or other transaction or series of related transactions at least a
majority, by voting power, of the capital stock of the surviving or resulting
corporation), (c) a merger, acquisition consolidation, reorganization or other
transaction or series of related transactions in which the Company is the
surviving corporation but after which the shares of capital stock of the Company
outstanding immediately prior to such merger, acquisition consolidation,
reorganization or other transaction or series of related transactions no longer
represent, or are converted or exchanged for shares

9



--------------------------------------------------------------------------------



 



of capital stock which no longer represent, at least a majority, by voting
power, of the capital stock of the Company or (d) the sale of all or
substantially all of the assets of the Company, any or all outstanding Options
may be assumed, converted or replaced by the successor or acquiring corporation
(if any), which assumption, conversion or replacement will be binding on all
Participants. In the alternative, the successor or acquiring corporation may
substitute equivalent Options or provide substantially similar consideration to
Participants as was provided to stockholders (after taking into account the
existing provisions of the Options). In the event such successor or acquiring
corporation (if any) does not assume or substitute Options, as provided above,
pursuant to a transaction described in this Section 16.1, then notwithstanding
any other provision in this Plan to the contrary, the vesting of such Options
will accelerate and the Options will become exercisable in full prior to the
consummation of such event at such times and on such conditions as the Committee
determines, and if such Options are not exercised prior to the consummation of
the corporate transaction, they shall terminate in accordance with the
provisions of this Plan.
          16.2 Other Treatment of Options. Subject to any greater rights granted
to Participants under the foregoing provisions of this Section 16, in the event
of the occurrence of any transaction described in Section 16.1 hereof, any
outstanding Options will be treated as provided in the applicable agreement or
plan of merger, consolidation, dissolution, liquidation or sale of assets.
          16.3 Assumption of Options by the Company. The Company, from time to
time, also may substitute or assume outstanding options granted by another
company, whether in connection with an acquisition of such other company or
otherwise, by either (a) granting an Option under this Plan in substitution of
such other company’s option, or (b) assuming such option as if it had been
granted under this Plan if the terms of such assumed option could be applied to
an Option granted under this Plan. Such substitution or assumption will be
permissible if the holder of the substituted or assumed option would have been
eligible to be granted an Option under this Plan if the other company had
applied the rules of this Plan to such grant. In the event the Company assumes
an option granted by another company, the terms and conditions of such option
will remain unchanged (except that the exercise price and the number and nature
of shares issuable upon exercise of any such option will be adjusted
appropriately pursuant to Section 424(a) of the Code). In the event the Company
elects to grant a new Option rather than assuming an existing option, such new
Option may be granted with a similarly adjusted Exercise Price.
          16.4 Adjustment of Shares. In the event that the number of the
Company’s outstanding shares of Common Stock is changed by a stock dividend,
recapitalization, stock split, reverse stock split, subdivision, combination,
reclassification or other similar change in the capital structure of the Company
without consideration, then (a) the number of Shares reserved for issuance under
this Plan and (b) the Exercise Prices of and number of Shares subject to
outstanding Options, will be proportionately adjusted by the Committee, subject
to any required action by the Board or the stockholders of the Company and
compliance with applicable securities laws; provided, however, that fractions of
a Share will not be issued but will either be paid in cash at the Fair Market
Value of such fraction of a Share or will be rounded down to the nearest whole
Share, as determined by the Committee in its discretion. The Board or the
Committee shall give notice of any adjustments to each Participant granted an
Option under this Plan, and such adjustments shall be effective and binding on
all Participants. If because of one or more recapitalizations, reorganizations
or other corporate events, the holders of outstanding Shares receive something
other than Shares, then upon exercise of an Option, the Participant will receive
what the holder would have owned if the holder had

10



--------------------------------------------------------------------------------



 



exercised the Option immediately before the first such corporate event and not
disposed of anything the holder received as a result of the corporate event.
     17. ADOPTION AND STOCKHOLDER APPROVAL. This Plan will become effective on
the date that it is adopted by the Board (the “EFFECTIVE DATE”). Upon the
Effective Date, the Board may grant Options pursuant to this Plan.
     18. TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided
herein, this Plan will terminate ten (10) years from the Effective Date. This
Plan and all agreements hereunder shall be governed by and construed in
accordance with the laws of the State of Nevada.
     19. AMENDMENT OR TERMINATION OF PLAN. Subject to Section 5.8 hereof, the
Board may at any time terminate or amend this Plan in any respect, including
without limitation amendment of any form of Stock Option Agreement or instrument
to be executed pursuant to this Plan. However, no such action may prejudice the
rights of any Participant who has prior thereto been granted Options under this
Plan.
     20. NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the
Board, the submission of this Plan to the stockholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock options or any other equity awards outside of this Plan, and
such arrangements may be either generally applicable or applicable only in
specific cases.
     21. COMPLIANCE WITH RULE 16B-3. This Plan is intended to comply in all
respects with Rule 16b-3 with respect to Participants who are subject to
Section 16 of the Exchange Act, and at any time that the Company is a reporting
company pursuant to Section 13 or 15(d) of the Exchange Act, any provision(s)
herein that is/are contrary to Rule 16b-3 shall be deemed null and void to the
extent appropriate by either the Committee or the Board. If, with respect to
Participants who are subject to Section 16 of the Exchange Act, an exemption
from Section 16(b) of the Exchange Act is not otherwise available under Exchange
Act Rule 16b-3(d)(1) or (2), then Shares purchased upon exercise of an Option
granted to such Participant may not be sold before at least six months have
elapsed from the date the Option was granted.
     22. DEFINITIONS. As used in this Plan, the following terms will have the
following meanings:
“BOARD” means the Board of Directors of the Company.
“CAUSE” means Termination because of (i) any willful material violation by the
Participant of any law or regulation applicable to the business of the Company
or a Parent or Subsidiary of the Company, (ii) the Participant’s conviction for
or guilty plea to, a felony or a crime involving moral turpitude or any willful
perpetration by the Participant of a common law fraud, (iii) the Participant’s
commission of an act of personal dishonesty which involves a personal profit in
connection with the Company or any other entity having a business relationship
with the Company, (iv) any material breach by the Participant of any material
provision of any agreement or understanding between the Company or a Parent or
Subsidiary of the Company and the Participant regarding the terms of the
Participant’s service as an employee, director or consultant to the Company

11



--------------------------------------------------------------------------------



 



or a Parent or Subsidiary of the Company, including without limitation, the
willful and continued failure or refusal of the Participant to perform the
material duties required of such Participant as an employee, director or
consultant of the Company or a Parent or Subsidiary of the Company, other than
as a result of having a Disability, or a breach of any applicable invention
assignment and confidentiality agreement, non-competition agreement or similar
agreement between the Company or a Parent or Subsidiary of the Company and the
Participant, (v) Participant’s intentional disregard of the policies of the
Company or a Parent or Subsidiary of the Company so as to cause loss, damage or
injury to the property, reputation or employees of the Company or a Parent or
Subsidiary of the Company, or (vi) any other misconduct by the Participant which
is materially injurious to the financial condition or business reputation of, or
is otherwise materially injurious to, the Company or a Parent or Subsidiary of
the Company.
“CODE” means the Internal Revenue Code of 1986, as amended, or any successor
thereto, together with rules, regulations and interpretations promulgated
thereunder.
“COMMITTEE” means the Compensation Committee of the Board or another committee
of the Board specifically appointed by the Board to administer this Plan. Any
such Committee appointed by the Board specifically to administer this Plan shall
consist of not less than two members and shall consist solely of non-employee
directors. If neither the Compensation Committee nor a separate Plan committee
is appointed, the Board shall act as the Committee.
“COMPANY” means Hartville Group, Inc., a Nevada corporation.
“DISABILITY” means a total and permanent disability as defined in
Section 22(e)(3) of the Code.
“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.
“EXERCISE PRICE” means the price at which a holder of an Option may purchase the
Shares issuable upon exercise of the Option.
“FAIR MARKET VALUE” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:
(a) if such shares of Common Stock are then quoted on the NASDAQ National
Market, its closing price on the NASDAQ National Market on the business day
immediately preceding the date of determination;
(b) if such shares of Common Stock are publicly traded and are then listed on a
national securities exchange, its closing price on the business day immediately
preceding the date of determination on the principal national securities
exchange on which the shares of Common Stock are listed or admitted to trading;
(c) if such shares of Common Stock are publicly traded but are not quoted on the
NASDAQ National Market nor listed or admitted to trading on a national
securities exchange, the average of the closing bid and ask prices on the
business day immediately preceding the date of determination as reported by
National Association of Securities Dealers, Inc. (or, if not so reported, as

12



--------------------------------------------------------------------------------



 



otherwise reported by any newspaper or other source as the Board may determine);
or
(d) if none of the foregoing is applicable, by the Committee in good faith after
reasonable investigation.
“OPTION” means an award of an option to purchase Shares, which is not intended
to qualify as an incentive stock option under Section 422 of the Code, pursuant
to Section 5 hereof.
“PARENT” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.
“PARTICIPANT” means a person who receives an Option under this Plan.
“PLAN” means this 2006 Stock Option Plan, as amended from time to time.
“RULE 16B-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act.
“SEC” means the Securities and Exchange Commission.
“SECURITIES ACT” means the Securities Act of 1933, as amended.
“SHARES” means the shares of Common Stock of the Company, $0.001 par value per
share, reserved for issuance under this Plan, as adjusted pursuant to Sections 2
and 16 hereof, and any successor security.
“SUBSIDIARY” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
“TERMINATION” or “TERMINATED” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director or consultant to the Company or a Parent or
Subsidiary of the Company. A Participant will not be deemed to have ceased to
provide services in the case of (i) sick leave, (ii) military leave, or
(iii) any other leave of absence approved by the Committee, provided that such
leave is for a period of not more than ninety (90) days, unless reinstatement
upon the expiration of such leave is guaranteed by contract or statute or unless
provided otherwise pursuant to formal policy adopted from time to time by the
Company and issued and promulgated in writing. In the case of any Participant on
(i) sick leave, (ii) military leave or (iii) an approved leave of absence, the
Committee may make such provisions respecting suspension of vesting of the
Option while the Participant is on leave from the Company or a Parent or
Subsidiary of the Company as the Committee may deem appropriate, except that in
no event may an Option be exercised after the expiration of the term set forth
in the Stock Option Agreement. The Committee will have sole discretion to
determine whether a Participant has ceased to provide services and the effective
date on which the Participant ceased to provide services (the “TERMINATION
DATE”).
     23. PLAN IS UNFUNDED. Insofar as it provides for the grant of Options, the
Plan shall be unfunded. Any liability of the Company to any Participant with
respect to a grant of Options shall be based solely upon any contractual
obligations which may be created by the Plan; no

13



--------------------------------------------------------------------------------



 



such obligation of the Company shall be deemed to be secured by any pledge or
other encumbrance on any property of the Company. Neither the Company nor the
Board shall be required to give any security or bond for the performance of any
obligation which may be created by this Plan.
     24. APPROVALS. This Plan was adopted by the Board on February 10, 2006.

14